DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/18/22.
	The reply filed 04/18/22 affects the application 16/627,102 as follows:
1.     Claims 1, 5-7, 14, 16, 17 have been amended. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below. 
2.     The responsive is contained herein below.
Claims 1, 5-8, 14-17 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 is drawn to “The method according to Claim 1, wherein the brain tumor includes glioma or meningioma, and the gastric cancer includes gastric adenocarcinoma.” However, there is insufficient antecedent basis for the limitation “the gastric cancer” in the claim.  More specifically, there is no previous reference in the claim to the term “gastric cancer” or in claim 1 on which claim 15 depends.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Rosin-Arbesfeld et al. (US 20110306571 A1) in view of Ma et al. (Curr Microbiol (2011) 62:16-20) and Horii et al. (CANCER RESEARCH 52, 6696-6698, December 1, 1992).
Claim 1 is drawn to a method for treating tumor, comprising administering isovaleryl spiramycin I or isovaleryl spiramycin II or isovaleryl spiramycin III to a subject; the tumor includes liver cancer, lung cancer, renal cancer, brain tumor, cervical cancer, prostate cancer, pancreatic cancer, esophageal cancer, thyroid cancer, malignant skin tumor, lymphoma or leukemia.
Rosin-Arbesfeld et al. disclose that a macrolide antibiotic can be used for the manufacture of a medicament for the treatment of a cancer selected from colorectal cancer, Desmoid tumor, bladder cancer, gastric cancer, and breast cancer, and that the macrolide antibiotic can be a spiramycin, pharmaceutically acceptable salts thereof, and derivatives thereof (see abstract).  Furthermore, Rosin-Arbesfeld et al. disclose that they also provided pharmaceutical compositions and methods for the treatment of the said cancers and methods for treating, in a mammal, a cancer that expresses a mutated APC gene (see abstract).
Also, Rosin-Arbesfeld et al. disclose that the macrolide antibiotic may be a single active agent (i.e. a single macrolide antibiotic) or a combination of two or more active agents (see page 4, [0056]). In addition, Rosin-Arbesfeld et al. disclose that some non-limiting examples of spiramycin derivatives are, e.g., neospiramycin, dihydrospiramycin, and derivatives such as those which are described in U.S. Pat. Nos. 5,602,106 and 4,174,391, each of which is incorporated herein by reference in its entirety (see page 5, [0078]).
	The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al. is that Applicant administers isovaleryl spiramycin I, which is a derivative of a spiramycin, to the mammal or subject. 
Ma et al. disclose that Bitespiramycin (BT) is a multi-component antibiotic consisting mainly of 4”-isovalerylspiramycin I, II and III, and is produced by Streptomyces spiramyceticus WSJ-1, 1, a recombinant spiramycin-production strain that harbored the 4”-O-acyltransferase gene (ist) from Streptomyces mycarofaciens 1748, which could isovalerylate the 4”-OH of
spiramycin (see abstract). Furthermore, Ma et al. disclose that BT is a bio-derivative of spiramyicn (SP), and that because SP has three components, i.e., SPI, SPII, and SPIII, BT also has three major components (see page 16, right col., 3rd paragraph). And, Ma et al. also disclose that 4”-isovalerylspiramycin I, II, and III are its major components (page 16, left col., last paragraph).
	Horii et al. disclose the APC (adenomatous polyposis coli) gene is responsible for familial adenomatous polyposis and is also associated with the development of sporadic tumors of the colon and stomach (see abstract). Furthermore, Horii et al. disclose that results of their investigation investigate to determine whether or not mutations of APC play any role in tumors arising in other organs, imply that mutations in APC contribute to carcinogenesis in the pancreas (see abstract). Also, Horii et al. disclose that they found somatic mutations of APC in four of ten pancreatic cancers (see page 6698, left col., 1st paragraph).
	It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer such as pancreatic cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Horii et al. disclose somatic mutations of APC gene in pancreatic cancers (i.e.; a cancers that expresses a mutated APC gene) and also that mutations in APC contribute to carcinogenesis in the pancreas (i.e.; pancreatic cancer), and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.
One having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as pancreatic cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Horii et al. disclose somatic mutations of APC gene in pancreatic cancers (i.e.; a cancers that expresses a mutated APC gene) and also that mutations in APC contribute to carcinogenesis in the pancreas (i.e.; pancreatic cancer), and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.

Claims 5-8, 14, 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Rosin-Arbesfeld et al., Ma et al. and Horii et al. as applied in claim 1 above, and further in view of Jiang et al. (US 20130150316 A1).
Claim 5 is drawn to the use-method according to claim 1, comprising administering a formulation including isovaleryl spiramycin I or isovaleryl spiramycin II or isovaleryl spiramycin III, and a pharmaceutically acceptable adjuvant to the subject, or administering a formulation including a pharmaceutically acceptable salt of isovaleryl spiramycin I or isovaleryl spiramycin II or isovaleryl spiramycin III, and a pharmaceutically acceptable adjuvant to the subject.
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al., Ma et al. and Horii et al. is that Arbesfeld et al., Ma et al. and Horii et al. do not disclose using or including pharmaceutically acceptable adjuvants in their administered composition. 
Jiang et al. disclose that adjuvants can be added to or included in pharmaceutical compositions that comprise isovalerylspiramycin I, II and III (see abstract and see page 3, [0029]), including tablet, capsule and dry syrup form or formulation (see Examples 12, 13, 15 and 42).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer such as pancreatic cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al., and which is in a form or formulation such as a tablet, capsule and dry syrup as taught by Jiang et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Horii et al. disclose somatic mutations of APC gene in pancreatic cancers (i.e.; a cancers that expresses a mutated APC gene) and also that mutations in APC contribute to carcinogenesis in the pancreas (i.e.; pancreatic cancer), and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivative.
One having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as pancreatic cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al., and which is in a form or formulation such as a tablet, capsule and dry syrup as taught by Jiang et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Horii et al. disclose somatic mutations of APC gene in pancreatic cancers (i.e.; a cancers that expresses a mutated APC gene) and also that mutations in APC contribute to carcinogenesis in the pancreas (i.e.; pancreatic cancer), and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivative.
It should be noted that it is obvious to prepare a composition that comprises, in addition to the one or more of isovaleryl spiramycin I, II and III, a compound or drug such as an anti-tumor chemotherapy drug (i.e.; a second agent) that has the same utility of treating tumor or cancer as disclosed by Rosin-Arbesfeld et al., and to administered it to treat said tumor or cancer, based on factors such as the severity of tumor or cancer and the type of subject treated.
Also, it is obvious to prepare and administer a composition comprising isovalerylspiramycin I, II and/or III in doses such as 130 mg to a subject of weight 65 kg, especially since Rosin-Arbesfeld et al. disclose that doses such as 2-100 mg/kg body weight/day can be administered to treat some cancers (see page 6, [0097]).  It should be noted that mg for a subject of weight 65 kg administered a dose of 2 mg/kg equals 130 mg (i.e.; 2 mg/kg x 65 kg) and is encompassed by the dose administered by Applicant. 
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Rosin-Arbesfeld et al. (US 20110306571 A1) in view of Ma et al. (Curr Microbiol (2011) 62:16-20) and Pecina-Slaus et al. (J Neurooncol (2008) 87:63–70).
Claim 15 is drawn to the method according to Claim 4, wherein the brain tumor includes glioma or meningioma, and the gastric cancer includes gastric adenocarcinoma.
Rosin-Arbesfeld et al. disclose that a macrolide antibiotic can be used for the manufacture of a medicament for the treatment of a cancer selected from colorectal cancer, Desmoid tumor, bladder cancer, gastric cancer, and breast cancer, and that the macrolide antibiotic can be a spiramycin, pharmaceutically acceptable salts thereof, and derivatives thereof (see abstract).  Furthermore, Rosin-Arbesfeld et al. disclose that they also provided pharmaceutical compositions and methods for the treatment of the said cancers and methods for treating, in a mammal, a cancer that expresses a mutated APC gene (see abstract).
Also, Rosin-Arbesfeld et al. disclose that the macrolide antibiotic may be a single active agent (i.e. a single macrolide antibiotic) or a combination of two or more active agents (see page 4, [0056]). In addition, Rosin-Arbesfeld et al. disclose that some non-limiting examples of spiramycin derivatives are, e.g., neospiramycin, dihydrospiramycin, and derivatives such as those which are described in U.S. Pat. Nos. 5,602,106 and 4,174,391, each of which is incorporated herein by reference in its entirety (see page 5, [0078]).
	The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al. is that Applicant administers isovaleryl spiramycin I, which is a derivative of a spiramycin, to the mammal or subject. 
Ma et al. disclose that Bitespiramycin (BT) is a multi-component antibiotic consisting mainly of 4”-isovalerylspiramycin I, II and III, and is produced by Streptomyces spiramyceticus WSJ-1, 1, a recombinant spiramycin-production strain that harbored the 4”-O-acyltransferase gene (ist) from Streptomyces mycarofaciens 1748, which could isovalerylate the 4”-OH of
spiramycin (see abstract). Furthermore, Ma et al. disclose that BT is a bio-derivative of spiramyicn (SP), and that because SP has three components, i.e., SPI, SPII, and SPIII, BT also has three major components (see page 16, right col., 3rd paragraph). And, Ma et al. also disclose that 4”-isovalerylspiramycin I, II, and III are its major components (page 16, left col., last paragraph).
	Pecina-Slaus et al. disclose that genetic changes of APC gene play a role in meningioma formation (see abstract). Furthermore, Pecina-Slaus et al. disclose the loss of heterozygosity (LOH) of APC gene (i.e.; APC gene mutation) in patients with meningioma (see page 67, Fig. 1). It should be noted that loss of heterozygosity (LOH) refers to a specific type of genetic mutation during which there is a loss of one normal copy of a gene or a group of genes.
Also, Pecina-Slaus et al. disclose LOHs of the APC gene (i.e.; APC gene mutation), and expression levels of APC protein (i.e.; including mutant APC protein expression) in patients with meningioma (see page 66, Table 1, including patients Nos. 10 and 14-18). This means or implies that meningioma expresses a mutated APC gene, especially since an APC gene provides instructions for making the APC protein (including mutant APC protein) which are expressed as disclosed by Pecina-Slaus et al. In addition, Pecina-Slaus et al. disclose that result of their study demonstrates that changes of APC gene are frequent among benign meningioma types (see page 68, left col., last paragraph).
	It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer such as a meningioma cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Pecina-Slaus et al. disclose or suggests that mutations of APC gene are present or occurs in meningioma cancers (i.e.; cancers that express a mutated APC gene) and also genetic changes of APC gene play a role in meningioma formation, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.
One having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as a meningioma cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Pecina-Slaus et al. disclose or suggests that mutations of APC gene are present or occurs in meningioma cancers (i.e.; cancers that express a mutated APC gene) and also genetic changes of APC gene play a role in meningioma formation, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.

Response to Arguments
Applicant's arguments with respect to claims 1, 5-8, 14-17 have been considered but are not found convincing.
The Applicant argues that Rosin-Arbesfeld et al. fails to disclose that isovaleryl spiramycin I, II or II has an activity on the specific cancer of the presently claimed invention.
However, the above rejection was made by applying Rosin-Arbesfeld et al., Ma et al. and Horii et al. references. And thus, Rosin-Arbesfeld et al. do not have to disclose that isovaleryl spiramycin I, II or II has an activity on the specific cancer of the presently claimed invention. 
More importantly, Rosin-Arbesfeld et al. disclose that their methods are for treating, in a mammal, a cancer that expresses a mutated APC gene, and that a macrolide antibiotic which can be a spiramycin, pharmaceutically acceptable salts thereof, and derivatives thereof can be used in said treatment (see abstract).  This means that cancers other than the ones which are specifically recited by Applicant and not specifically recited by Rosin-Arbesfeld et al. but which expresses a mutated APC gene can be treated by a spiramycin, pharmaceutically acceptable salts thereof, and derivatives thereof. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as pancreatic cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Horii et al. disclose somatic mutations of APC gene in pancreatic cancers (i.e.; a cancers that expresses a mutated APC gene) and also that mutations in APC contribute to carcinogenesis in the pancreas (i.e.; pancreatic cancer), and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.
The Applicant argues that Ma et al. fails to disclose that isovaleryl spiramycin I, II or II has an activity on the specific cancer of the presently claimed invention.
However, the above rejection was made by applying Rosin-Arbesfeld et al., Ma et al. and Horii et al. references. And thus, Ma et al. do not have to disclose that isovaleryl spiramycin I, II or II has an activity on the specific cancer of the presently claimed invention. More importantly, Ma et al. disclose that Bitespiramycin (BT) is a multi-component antibiotic consisting mainly of 4”-isovalerylspiramycin I, II and III, and is produced by Streptomyces spiramyceticus WSJ-1, 1, a recombinant spiramycin-production strain that harbored the 4”-O-acyltransferase gene (ist) from Streptomyces mycarofaciens 1748, which could isovalerylate the 4”-OH of spiramycin (see abstract). Furthermore, Ma et al. disclose that BT is a bio-derivative of spiramyicn (SP), and that because SP has three components, i.e., SPI, SPII, and SPIII, BT also has three major components (see page 16, right col., 3rd paragraph). And, Ma et al. also disclose that 4”-isovalerylspiramycin I, II, and III are its major components (page 16, left col., last paragraph). It should be noted that Ma et al. disclose macrolide antibiotic spiramycin derivatives, isovalerylspiramycin I, II and III which Rosin-Arbesfeld et al. disclose can be used for treating, in a mammal, a cancer that expresses a mutated APC gene. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as pancreatic cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Horii et al. disclose somatic mutations of APC gene in pancreatic cancers (i.e.; a cancers that expresses a mutated APC gene) and also that mutations in APC contribute to carcinogenesis in the pancreas (i.e.; pancreatic cancer), and Ma et al. disclose that isovaleryl spiramycin I, II and III are spiramycin derivatives.
The Applicant argues that the structures of isovaleryl spiramycin I, II or III are different from the structure of spiramycin, in that the group connected to the 4'-position of mycarose is isovaleryl, rather than hydroxyl. Due to this different structural feature, one of ordinary skill in the art cannot predict the effect of spiramycin and derivatives thereof on the specific tumors of the present application, let alone the effect of isovaleryl spiramycin I, II or III on the specific cancer of the present application.
However, based on the teachings of Rosin-Arbesfeld, Ma et al. and Horii et al., one of ordinary skill in the art would expect that isovaleryl spiramycin I, II or III would also have antitumor activity as spiramycin or spiramycin I. It should be noted that this is further supported by the fact that Rosin-Arbesfeld et al. disclose that some non-limiting examples of spiramycin derivatives (that can be used to treat cancer or tumor) are, e.g., neospiramycin, dihydrospiramycin, and derivatives such as those which are described in U.S. Pat. Nos. 5,602,106 and 4,174,391, each of which is incorporated herein by reference in its entirety (see page 5, [0078]). In this light, U.S. Pat. Nos. 5,602,106 disclose or suggest spiramycin derivatives or compounds that have the same isovaleryl substituent or group (R'=COCH2CH(CH3)2 substituted in the same 4'-position of mycarose (e.g.; see U.S. Pat. Nos. 5,602,106, col. 81, Example 28, compound (26) [a compound represented by the formula (I) wherein R1 represents an acetyl group, R2 represents an propionyl group and R4 represents an isovaleryl group]; see also Example 59, compound (58); see also compounds of claims 24 and 1).
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as pancreatic cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Horii et al. disclose somatic mutations of APC gene in pancreatic cancers (i.e.; a cancers that expresses a mutated APC gene) and also that mutations in APC contribute to carcinogenesis in the pancreas (i.e.; pancreatic cancer), and Ma et al. disclose that isovaleryl spiramycin I, II and III are spiramycin derivatives.
The Applicant argues that as for a compound and a derivative thereof, which have the same parent ring structure, the biological activity of the derivative cannot be predicted for a skilled person in the art based on the activity of the compound. When different substituents are introduced into the parent ring, the derivatives may have different biological activities. The change of substituent configuration also affects its biological activity. For example, there are two asymmetric centers in the ligands linked with glycosides, namely, the C7 can be S and R configurations. In natural products, the C7(S) configuration has biological activity, while the C7(R) has no biological activity. The difference in the three-dimensional configuration of the C4-OH of the glycosidic group of daunorubicin evidently affects its toxicity. Therefore, those skilled in the art cannot predict the effect of isovaleryl spiramycin I, II or III on the specific tumors of the presently claimed invention.
However, Rosin-Arbesfeld et al. disclose that their methods are for treating, in a mammal, a cancer that expresses a mutated APC gene, and that a macrolide antibiotic which can be a spiramycin, pharmaceutically acceptable salts thereof, and derivatives thereof can be used in said treatment (see abstract).  This means that cancers other than the ones which are specifically recited by Applicant and not specifically recited by Rosin-Arbesfeld et al. but which expresses a mutated APC gene can be treated by a spiramycin, pharmaceutically acceptable salts thereof, and derivatives thereof. And, Ma et al. disclose that Bitespiramycin (BT) which is a multi-component antibiotic consisting mainly of 4”-isovalerylspiramycin I, II and III, which are derivatives of the macrolide antibiotic spiramycin. Also, Horii et al. disclose the APC (adenomatous polyposis coli) gene is responsible for familial adenomatous polyposis and is also associated with the development of sporadic tumors of the colon and stomach (see abstract). Furthermore, Horii et al. disclose that results of their investigation investigate to determine whether or not mutations of APC play any role in tumors arising in other organs, imply that mutations in APC contribute to carcinogenesis in the pancreas (see abstract). Also, Horii et al. disclose that they found somatic mutations of APC in four of ten pancreatic cancers (see page 6698, left col., 1st paragraph).
Thus, one of ordinary skill in the art would expect that 4”-isovalerylspiramycin I, II or III, or a combination thereof would also treat a tumor or cancer such as pancreatic cancer in a subject. In addition, it should be noted that it does not matter whether or not when different substituents are introduced into the parent ring, the derivatives may have different biological activities. In fact, 4”-isovalerylspiramycin I, II and III has the same core structure as the spiramycin and thus this is also an additional reason why one of ordinary skill in the art would expect these compounds to have the same effect of treating cancers or tumors such as such as pancreatic cancer in a subject. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as pancreatic cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Horii et al. disclose somatic mutations of APC gene in pancreatic cancers (i.e.; a cancers that expresses a mutated APC gene) and also that mutations in APC contribute to carcinogenesis in the pancreas (i.e.; pancreatic cancer), and Ma et al. disclose that isovaleryl spiramycin I, II and III are spiramycin derivatives.
The Applicant argues that Test Example 1 (included in Tables 1-3) in the specification of the present application indicates that isovaleryl spiramycin I, isovaleryl spiramycin I, and isovaleryl spiramycin II show good anti-proliferative activity against the cells tested. And, Applicant provides a summary of the specific results in Table 1(isovaleryl spiramycin I), Table 2 (isovaleryl spiramycin II) and Table 3 (isovaleryl spiramycin II). Also, Applicant argues that the results demonstrate that isovaleryl spiramycin I, isovaleryl spiramycin II, and isovaleryl spiramycin III show good anti-proliferative activity against the cells of liver cancer, lung cancer, renal cancer, brain tumor, cervical cancer, prostate cancer, pancreatic cancer, esophageal cancer, thyroid cancer, malignant skin tumor, lymphoma or leukemia (as recited in claim 1). In addition, the Applicant argues that the effect of isovaleryl spiramycin I is better than that of isovaleryl spiramycin II and II.  Also, the Applicant argues that in addition, it can be seen from the embodiment of the present application that the tumor inhibition rate of high-dose isovaleryl spiramycin I can reach basically the same level as that of the positive control.
However, based on the teachings of Rosin-Arbesfeld et al., Ma et al. and Horii et al., one of ordinary skill in the art would expect that isovaleryl spiramycin I, II or III would also have antitumor activity as spiramycin or spiramycin I. Also, Applicant specification do not disclose that isovaleryl spiramycin I, II, or II provides antitumor activity that is better or higher than the antitumor activity of spiramycin. Furthermore, the Applicant specification indicates that “the available results show that the samples isovaleryl spiramycin I, isovaleryl spiramycin II, and isovaleryl spiramycin III show good anti-proliferative activity against the cells tested (see Test Example 1), but do not disclose that isovaleryl spiramycin I, II, or II provides antitumor activity that is better or higher than the antitumor activity of spiramycin.  Furthermore, if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.  Also, in this light, the Examiner does not consider Applicant’s arguments that the tumor inhibition rate of high-dose isovaleryl spiramycin I can reach basically the same level as that of the positive control, as to unexpected results, especially since Applicant specification do not disclose that isovaleryl spiramycin I, II, or II provides antitumor activity that is better or higher than the antitumor activity of spiramycin. This is not considered a convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought. Also, the treatment of the claimed cancers also includes the use or administration of isovaleryl spiramycin II or II, not only isovaleryl spiramycin I.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as pancreatic cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat a cancer that expresses a mutated APC gene, and Horii et al. disclose somatic mutations of APC gene in pancreatic cancers (i.e.; a cancers that expresses a mutated APC gene) and also that mutations in APC contribute to carcinogenesis in the pancreas (i.e.; pancreatic cancer), and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.

Applicant's arguments with respect to claims 1, 5-8, 14-17 have been considered but are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623